Citation Nr: 1445771	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-13 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active service from May 1951 to April 1953.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the RO.  

In his May 2011 Substantive Appeal (VA Form 9) the Veteran requested a Board hearing at the RO. He withdrew his request for a hearing in September 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his May 2011 Substantive Appeal (VA Form 9), the Veteran asserts that he could not tell that people were talking to him if they did not look at him when they spoke. He also contends that he had trouble understanding what people were saying to him if they were not looking at him when speaking to him. Essentially, he reports a worsening of symptoms related to his bilateral hearing loss disability. 

He was last afforded VA examinations specifically addressing this disability in May 2009. VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Therefore, the Board finds that current VA examination is necessary for the purpose of ascertaining the current severity the service-connected bilateral hearing loss.

Any outstanding treatment records also should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask him to identify all treatment received for his service-connected bilateral hearing loss since December 2009.  Based on his response, the RO should obtain copies of any outstanding records from the identified health care providers.  

2. Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss. All necessary tests should be performed and the results reported. The examiner is asked to specifically comment on any functional impairment resulting from bilateral hearing loss, to include interference with employment. The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. 

3. After completing all indicated development, the AOJ should readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



